Pee Ctjbiam.
The plaintiff had judgment in a suit to recover one-half of the commissions earned by the defendant in leasing premises at No. 382A Central avenue, Jersey City.
The plaintiff testified, without objection of any kind, that he informed two representatives of the defendant that he had a client who owned a store on Central avenue available for leasing and that if the defendant agreed to share commissions with him he would procure for it the listing of the property. The listing was given and a tenant was procured for the property and the commissions were paid, but the defendant then refused to share the same and the present action was brought. The case was tried without a jury, and there are no findings of fact brought up save the entry of judgment.
It is contended, first, that no such agreement was made. *1031The facts were for the court below, and where, as in this case, there was evidence to sustain the findings they will not be disturbed.
The services rendered in procuring a listing of the propearty would support a promise to pay therefor. A contract exists even if the consideration therefor is inadequate.
Finally, it was open to the court to find from the proofs that the defendant’s representatives were clothed with the apparent authority to negotiate with the plaintiff in the way he testified. His testimony is, in many particulars, corroborated by the testimony of defendant’s representatives. But since there was evidence to support the judgment we cannot disturb it.
The judgment will be affirmed, with costs.